    Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.24 Filed 03/16/21 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


MICHAEL GRESHAM,

                           Plaintiff,                            Case No. 1:21-cv-214

v.                                                               Honorable Hala Y. Jarbou

COREY GRAHN, et al.,

                  Defendants.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$402.00 civil action filing fees applicable to those not permitted to proceed in forma pauperis.1

This fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If

Plaintiff fails to pay the fee, the Court will order that this case be dismissed without prejudice.

Even if the case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380–81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.25 Filed 03/16/21 Page 2 of 7




                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.26 Filed 03/16/21 Page 3 of 7




process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                In eight of his cases, Plaintiff’s claims were dismissed because they were frivolous,

malicious or failed to state a claim. See Gresham v. Caruso et al., No. 2:10-cv-196 (W.D. Mich.

Oct. 27, 2011); Gresham et al. v. Canlis et al., No. 2:11-cv-179 (W.D. Mich. July 29, 2011);

Gresham v. Paine et al., No. 1:10-cv-1146 (W.D. Mich. Mar. 8, 2011); Gresham v. Caruso et al.,

No. 1:10-cv-1038 (W.D. Mich. Jan. 26, 2011); Gresham v. Wolak et al., No. 2:10-cv-239 (W.D.

Mich. July 25, 2011); Gresham v. Verville et al., No. 2:10-cv-198 (W.D. Mich. Jan. 19, 2011);

Gresham v. Caruso et al., No. 2:10-cv-195 (W.D. Mich. Apr. 11, 2011); Gresham v. Mich. Dep’t

of Corr. et al., No. 2:07-cv-241 (W.D. Mich. June 9, 2008). Plaintiff also has been denied leave

to proceed in forma pauperis in numerous cases. See Gresham v. Meden, No. 2:18-cv-8 (W.D.

Mich. June 7, 2018); Gresham v. Miniard et al., No. 1:16-cv-427 (W.D. Mich. June 7, 2016);

Gresham v. Christiansen et al., No. 1:16-cv-428 (W.D. Mich. May 13, 2016); Gresham v. Austin

et al., 2:16-cv-71 (W.D. Mich. May 2, 2016); Gresham et al. v. Yunker et al., No. 2:13-cv-221

(W.D. Mich. Aug. 29, 2013); Gresham v. Nader et al., 2:13-cv-212 (W.D. Mich. July 22, 2013);

Gresham et al. v. Napel et al., No. 2:13-cv-176 (W.D. Mich. June 12, 2013); Gresham v. Prelesnik

et al., No. 1:12-cv-276 (W.D. Mich. July 2, 2012); Gresham v. Czop et al., No. 1:12-cv-494 (W.D.

Mich. June 18, 2012); Gresham v. Heyns et al., No. 1:12-cv-277 (W.D. Mich. Apr. 11, 2012);

Gresham v. Snyder et al., No. 1:12-cv-143 (W.D. Mich. Mar. 6, 2012); Gresham v. Mutschler et

al., No. 2:12-cv-12 (W.D. Mich. Apr. 20, 2012); Gresham v. Snyder et al., No. 2:12-cv-22 (W.D.

Mich. Mar. 30, 2012); Gresham v. Mutschler et al., No. 2:12-cv-9 (W.D. Mich. Feb. 10, 2012);

Gresham v. Snyder et al., No. 2:12-cv-5 (W.D. Mich. Jan. 27, 2012); Gresham v. Violetta et al.,

No. 2:12-cv-24 (W.D. Mich. Feb. 6, 2012); Gresham v. Dahl et al., No. 2:12-cv-21 (W.D. Mich.



                                                   3
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.27 Filed 03/16/21 Page 4 of 7




Feb. 6, 2012); Gresham v. Napel et al., No. 2:11-cv-520 (W.D. Mich. Feb. 6, 2012); Gresham v.

LaChance et al., No. 2:11-cv-231 (W.D. Mich. June 24, 2011); Dennis et al. v. Canlis et al., No.

2:11-cv-186 (W.D. Mich. June 6, 2011). All of Plaintiff’s dismissals were entered after enactment

of the PLRA on April 26, 1996.

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim of

imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.



                                                 4
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.28 Filed 03/16/21 Page 5 of 7




               Plaintiff claims that he suffers from an umbilical hernia and a left inguinal hernia

that both require surgical treatment. Plaintiff claims that the hernias prolapse and that he suffers

from blood in his urine and stool, nausea and vomiting, cramps, testicular and abdominal pain, and

weight loss. Plaintiff states that without surgery, his hernias could become strangulated and he

could suffer from gangrene, tissue death, and internal bleeding. Plaintiff asserts that on October

23, 2020, Defendants told him that they were denying him surgery for his hernias because he files

grievances.

               Plaintiff includes copies of grievances and grievance responses to his complaint.

On February 23, 2021, Defendant Lamb responded to a step II grievance appeal by stating:

       Grievant claims that he has been denied adequate treatment for an umbilical hernia
       and a left inguinal hernia. Grievant writes, “I am requesting immediate surgery for
       hernias to stop pain and ongoing symptoms.

       Review of the electronic medical record confirms that grievant has been evaluated
       on multiple occasions re: the hernia issue. Grievant was examined by a medical
       provider on 8/31/2020 re: complaints of pain associated with his hernias. No acute
       physical abnormalities were noted upon examination at that time. The provider did
       prescribe a stool softener to aid in the prevention of constipation, a condition that
       may exacerbate adverse symptoms associated with inguinal and umbilical hernias.
       Grievant was next examined by a provider on 10/23/2020. Documentation of that
       encounter indicates that grievant’s symptoms were manageable with current
       treatment. On 12/13/2020 a request was received from grievant in which he
       reported hernia pain and blood in his stool and urine. He was evaluated by nursing
       staff on 12/16/2020; no acute herniations were observed at that time. The nurse
       issued an over the counter analgesic (Tylenol) to grievant with instructions for use.
       She also referred grievant to the medical provider for further evaluation. The
       provider appointment was scheduled to occur on 1/8/2021 but was cancelled,
       presumably because grievant had recently tested positive for COVID. The
       appointment has not been rescheduled to date. No further reports of adverse
       symptoms re: hernia(s) have been received from grievant since his 12/16/2020
       nursing visit.

       It appears that grievant has been evaluated and treated as deemed appropriate based
       on his clinical presentation. Surgery is not under active consideration at this time.
       RMI Health Care has been instructed to reschedule grievant for the provider
       appointment that was cancelled on 1/8/2021. Grievant is encouraged to follow the
       plan of care currently in place. Should grievant experience adverse and/or
       worsening symptoms while waiting for his provider appointment, he is encouraged

                                                 5
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.29 Filed 03/16/21 Page 6 of 7




       to notify Health Care for nursing evaluation and more urgent provider referral if
       indicated.

       Grievance denied.

(ECF No. 1-1, PageID.13.)

               While reviewing allegations in a previous case filed by Plaintiff, the Sixth Circuit

articulated the pertinent standard: “[a] physical injury is ‘serious’ for purposes of § 1915(g) if it

has potentially dangerous consequences such as death or severe bodily harm. Minor harms or

fleeting discomfort don’t count.”      Id. at 850.    For example, “impending ‘amputations and

potential[] coma or death’” satisfy the exception. Id. (quoting Vandiver, 727 F.3d at 587).

However, pointing to a similar line that the Seventh Circuit has drawn, “temporary breathing

struggles” are not serious enough.         Id. (citing Sanders v. Melvin, 873 F.3d 957, 960

(7th Cir. 2017)).

               It is clear from Plaintiff’s complaint and the attachments thereto that he was seen

by the medical provider on October 23, 2020. Plaintiff was seen by nursing staff on December 16,

2020, who examined him and noted that no acute herniations were observed at that time. Plaintiff

was issued Tylenol for pain and was instructed on how to use it. Plaintiff was referred to the

medical provider for further evaluation, although his appointment was cancelled due to the fact

that he tested positive for COVID-19. Health care was subsequently instructed to reschedule the

appointment and, as of February 23, 2021, no further reports of adverse symptoms had been

received from grievant since his December 16, 2020, nursing visit. There is no indication that

either of Plaintiff’s hernias pose an imminently serious risk to his health.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen


                                                  6
 Case 1:21-cv-00214-HYJ-SJB ECF No. 3, PageID.30 Filed 03/16/21 Page 7 of 7




his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.



Dated:    March 16, 2021                               /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 7
